Citation Nr: 1515872	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-21 796	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in April 2014, and a copy of the transcript is of record  


FINDINGS OF FACT

1.  The original claim of service connection for hearing loss was denied by the rating decision in September 1995.  The Veteran did not appeal this decision and no new and material evidence was submitted within the appeal period.

2.  The basis for the September 1995 denial was that the Veteran did not have a hearing loss disability for VA purposes.

3.  The evidence received subsequent to the September 1995 denial does not relate to the unsubstantiated fact indicating that the Veteran has a hearing loss disability for VA purposes and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for hearing loss.  

4.  The Veteran was exposed to acoustic trauma in service.  

5.  The evidence is in equipoise as to whether the Veteran has recurrent tinnitus due to service.



CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. § 3.104, 20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen a claim for service connection for hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156, 20.1103 (2014).  

3.  The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1154, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in September 2012, prior to adjudication, that informed him of the requirements needed to reopen a claim based on new and material evidence.  This letter also informed him of the requirements in a claim for service connection.

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims file after the September 2012 letter.  The Veteran was also informed in the September 2012 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a Veteran of the evidence and information that is necessary to reopen the claim and VA must notify a Veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in September 2012 complies with the holding in Kent.  This letter informed the Veteran that the claim was previously denied because the evidence did not show a hearing loss disability for VA purposes.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened, a VA examination was obtained in October 2012.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his April 2014 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2014) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative, Veterans of Foreign Wars, and the VLJ asked questions related to the etiology of his hearing loss and tinnitus and their relationship to service.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ at the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  


Analysis of the Claims

New and Material Evidence Claim

The Veteran seeks to reopen a claim of service connection for hearing loss.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The issue of service connection for hearing loss was originally denied by rating decision in September 1995 because the evidence did not show that the Veteran had a hearing loss disability for VA purposes.  That decision was not appealed and no new and material evidence was submitted within the appeal period.  Therefore, the September 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. § 3.104, 20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  Consequently, there would need to be evidence that the Veteran currently has a hearing loss disability for VA purposes.

The Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The evidence on file at the time of the September 1995 rating decision consisted of the Veteran's service treatment records and an August 1995 VA audiological evaluation.  

The Veteran's service treatment reports reveal that the Veteran checked hearing loss on his June 1995 separation medical history report; audiograms in service are all within the VA definition of normal, with pure tone thresholds from 500 to 4000 hertz of 15 decibels or lower.  

When examined by VA in August 1995, bilateral pure tone thresholds from 500 to 4000 hertz were 15 decibels or lower and speech recognition ability was 96 percent in the right ear and 98 percent in the left ear.  It was noted by the examiner that the Veteran's bilateral hearing was within normal limits.

The evidence received since September 1995 consists of an October 2012 VA hearing evaluation, a transcript of the Veteran's April 2014 travel board hearing, and written statements by and on behalf of the Veteran.  

On VA audiological evaluation in October 2012, pure tone thresholds from 500 to 4000 hertz were 20 decibels or lower and speech recognition ability was 96 percent in each ear.  It was noted by the examiner that the Veteran had normal hearing in each ear.  The examiner noted that the Veteran's hearing impacted the ordinary conditions of daily life, including the ability to work, because of difficulty understanding speech when there was background noise.

The Veteran testified at his travel board hearing in April 2014 that he was exposed to acoustic trauma from artillery fire with little ear protection due to his job as a field artillery cannoneer.

The Board has reviewed the evidence received into the record since the September 1995 denial and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for hearing loss.  

Although the evidence added to the claims file since September 1995 is "new" because it was not previously of record, it clearly does not contain any evidence which relates to unestablished facts necessary to substantiate the claim. 

In other words, the additional evidence received since the September 1995 rating decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran currently has a hearing loss disability for VA purposes, so it does not raise a reasonable possibility of substantiating the claim.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. In fact, the new medical evidence consists of an October 2012 audiogram in which bilateral pure tone thresholds at the relevant frequencies are within the VA definition of normal limits and there is no other competent evidence that the Veteran meets the criteria for a hearing loss disability for VA purposes.  Evaluation of hearing loss requires medical testing and audiometric testing and is not capable of lay observation.  The Veteran underwent audiometric testing in October 2012 and he did not testify that his disability has worsened since then, only that he believed it got worse between 1995 and 2012.  Accordingly, the Board finds that the claim for service connection for hearing loss is not reopened.

Service Connection Claim

The Veteran contends that exposure to acoustic trauma in service as a field artillery cannoneer for three and a half years resulted in chronic tinnitus.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim for service connection for tinnitus will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A Veterans entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board now turns to the merits of the Veteran's claim.

The Veteran's service treatment records do not reveal any complaints or clinical findings indicative of tinnitus.

The Veteran complained on VA audiological evaluation in August 1995 of bilateral hearing loss and recurrent tinnitus.  He complained of a history of tinnitus for the previous 2-3 years.  He said that he was exposed in service to acoustic trauma from artillery fire as a field artillery cannoneer.  The bilateral results of an audiogram were within the VA definition of normal from 500 to 4000 hertz.

A VA audiological evaluation was conducted in October 2012.  An audiogram showed hearing in each ear to be within the VA definition of normal.  The audiologist opined that the Veteran's tinnitus was less likely than not a result of his military noise exposure because the Veteran did not report tinnitus on his service separation audiogram.   

The Veteran testified at his travel board hearing in April 2014 that he was exposed to acoustic trauma from artillery fire from his job as a field artillery cannoneer with little ear protection and that intermittent tinnitus began in service and has gotten worse over the years.

There is evidence both for and against the claim for entitlement to service connection for tinnitus.  The Veteran was exposed to acoustic trauma in service for several years as a field artillery cannoneer and complained on evaluation in August 1995 of tinnitus.  However, the October 2012 VA opinion is against the claim.  Consequently, the evidence in relative equipoise.  By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

As new and material evidence has not been received, service connection for hearing loss is not reopened; the appeal is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


